Case 2:15-cr-20411-SFC-MKM ECF No. 49, PageID.415 Filed 06/22/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


United States of America,

        Plaintiff,

v.                                          Case No. 15-20411

Hakeim Murphy,                              Sean F. Cox
                                            United States District Court Judge
      Defendant.
______________________________/

     ORDER DENYING MOTION FOR COMPASSIONATE RELIEF BASED ON NEW
                        EVIDENCE (ECF No. 44)

        On May 15, 2020, the Court denied Defendant Hakeim Murphy’s motion for

compassionate release. (ECF No. 41). This denial was based on the Court’s conclusion that

Murphy had “not shown that there are extraordinary and compelling reasons to reduce his sentence,

that his release would be consistent with applicable policy statements issued by the Sentencing

Commission, or that the § 3553(a) sentencing factors favor his release.” (ECF No. 41, PageID

335).

        Murphy moved for reconsideration of the Court’s May 15, 2020 Order, arguing that

reconsideration was appropriate because the Honorable James S. Gwin, who is presiding over

litigation related to the Bureau of Prisons’s (“BOP”) response to COVID-19 at FCI Elkton, found

that the BOP had not fully complied with a preliminary injunction issued in that case. (ECF No.

42). The Court concluded that Judge Gwin’s finding did not change its decision on Murphy’s

motion for compassionate release and denied Murphy’s motion for reconsideration. (ECF No. 43).



                                               1
Case 2:15-cr-20411-SFC-MKM ECF No. 49, PageID.416 Filed 06/22/20 Page 2 of 3




       On June 3, 2020, Murphy filed a second motion for compassionate release. (ECF No. 44).

In it, Murphy details a series of events that, if true, are understandably troubling. According to

Murphy, in late May 2020, he was tested for COVID-19. He was initially informed that his results

came back as “inconclusive,” but, days later, the BOP informed him that he had, in fact, tested

positive. He was then quarantined in a gymnasium with other inmates who had tested positive.

The next day, however, the BOP removed him from the gym because his test had actually been

“inconclusive.” Murphy was returned to his dormitory. But, three days later, the BOP reversed

itself again, told Murphy that he had tested positive, and returned him to the gym, where he remains

today. Murphy argues that the BOP’s back-and-forth demonstrate that “intolerable conditions”

exist at FCI Elkton, and that the BOP has still failed to comply with Judge Gwin’s preliminary

injunction.

       The Government opposes Murphy’s motion for compassionate release. (ECF No. 47). The

Government confirms that Murphy tested positive for COVID-19, but asserts that, based on

Murphy’s most recent medical records, he is asymptomatic. The Government also argues that, to

the extent Murphy’s motion is based on his COVID-19 infection, he has not filed a request for

compassionate release raising that basis with the BOP, and therefore has not exhausted his

administrative remedies.

       Because the Court concludes that oral argument will not aid the decisional process, the

Court will decide the motion on the parties’ briefing. E.D. Mich. LCrR 12.1(a); LR 7.1(f)(2). The

Court denied Murphy’s previous motion for compassionate release for three independently

sufficient reasons: (1) there were no extraordinary and compelling reasons to reduce his sentence;

(2) his release would not be consistent with applicable policy statements issued by the Sentencing


                                                 2
Case 2:15-cr-20411-SFC-MKM ECF No. 49, PageID.417 Filed 06/22/20 Page 3 of 3




Commission; and (3) the § 3553(a) sentencing factors did not favor his release. Murphy’s current

motion offers no reasons to change any of those conclusions. Although Murphy might have

legitimate concerns over how the BOP handled his COVID-19 testing and quarantining, the Court

is not convinced that the proper remedy is releasing Murphy to be confined at home with his

immunocompromised wife, especially given the Court’s prior conclusion that “[c]utting his below-

Guidelines sentence nearly in half would not reflect the seriousness of the offense, promote respect

for the law, provide just punishment, afford adequate deterrence, or protect the public from further

crimes of the defendant.” (ECF No. 41, PageID 334).

       Thus, for many of the reasons articulated in the Court’s May 15, 2020 Opinion and Order

(specifically the reasons articulated in Section II.E of that Opinion and Order), the Court DENIES

Murphy’s Motion for Compassionate Release Based on New Evidence. (ECF No. 44).

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: June 22, 2020




                                                 3
